Citation Nr: 1411685	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-08 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of a hemorrhagic fever, to include bladder and kidney conditions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the New York, New York, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for hemorrhagic fever, a kidney condition, and a bladder condition as separate claims.

However, it is clear that the Veteran is claiming service connection for residuals of a hemorrhagic fever generally, and among these he alleges are kidney and bladder problems.  The issue has been recharacterized as above to better reflect his allegations.

The Veteran testified at a February 2014 hearing, held before the undersigned at the RO.  A transcript of the hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran's service treatment records are unavailable for review, as they were stored in that section of the National Personnel Records Center's (NPRC) facility in St. Louis, Missouri, which was destroyed in a 1973 fire.  No alternative records could be located.  Under such circumstances, there is a heightened obligation to assist the Veteran in the development of the case and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

The Veteran alleges he contracted a hemorrhagic fever while serving in Korea in 1953.  Historical records document widespread infections at that time.  He reports he was treated with penicillin and morphine.  His statements are competent and credible evidence of illness, and are consistent with the circumstances of his service.  An in-service hemorrhagic fever infection is to be considered established.

Recent medical records and the Veteran's testimony indicate some ongoing bladder and kidney problems, though exact diagnoses are a bit unclear.  Nevertheless, current problems of some type are shown.  Further, the Veteran has submitted articles and information showing a potential link between the alleged fever and genitourinary system dysfunction.  A VA examination is therefore required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Updated treatment records may also be of assistance in substantiating the claim, and efforts to obtain such must be undertaken.  38 C.F.R. § 3.159(c)(1).






	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is required.)

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private care providers who have seen him for kidney and bladder problems. 

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Schedule the Veteran for appropriate VA examinations for purposes of identifying residuals of an in-service hemorrhagic fever infection.  The claims file must be reviewed in conjunction with the examination.

The examiner must clearly identify any residuals of an in-service hemorrhagic fever.  Any bladder or kidney conditions which are currently diagnosed must be specifically addressed by the examiner, and an opinion rendered as to whether any such are at least as likely as not caused or aggravated by the infection in service.  Note that although service treatment records are unavailable, the Board has found credible the Veteran's reports of the fever during service, and such infection is to be considered a fact.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

